Title: From George Washington to Robert Morris, 2 September 1782
From: Washington, George
To: Morris, Robert


                        
                            Dear SirHead Quarters Verplanks Point 2d Septemr 1782.
                        
                        I have had the honor of receiving your Cypher of the 17th and letter of the 20th ulto Should the money alluded to in the first be paid into my hands, it shall be applied as you direct.I should have had hopes from yours of the 20th that all difficulties between you and the Contractors had been settled, had I not received a letter from Mr. Walter Livingston dated at Morris town the 31st of last Month and in which he informs me that Mr. sands had gone forward to Philada with fresh Complaints, and that he was very apprehensive of the consequences—I can only hope his fears are ill grounded.Mr Gouveneur Morris having signified to me that it will be inconvenient to him to attend as one of the Commissioners at the proposed meeting, I shall be under the necessity of appointing some Gentleman of the Army in his stead. As the matter relating to accounts will probably be the first entered upon, I shall be glad to know whether those depending upon us are in any more forwardness than they were before, and whether Mr Skinner is possessed of them. If he is not, he, or some person who has been conversant in them, should be prepared to attend the Commissioners—Skinner would be preferable to any other, because he will be at the same time perfectly acquainted with all transactions in the department of Commy of Prisoners. I imagine he is at this time in Philada.If you have any fresh matter which you would wish inserted in the instructions which I am to draw for the new Commissioners, be pleased to furnish me with it as soon as possible.  I only wait an answer to some points which I have proposed to Congress, to enable me to fix the time and place of meeting. I have the Honor to be &c.
                    